                          United States District Court
                        Western District of North Carolina
                               Asheville Division

           Jason P. Davis,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             1:20-cv-00208-MR-WCM
                                      )
                 vs.                  )
                                      )
         Giving Hope Retreat          )
           Christy Lonardo            )
           Jonny Lonardo,             )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 10, 2020 Order.

                                               August 10, 2020




      Case 1:20-cv-00208-MR-WCM Document 4 Filed 08/10/20 Page 1 of 1
